Brooke, J.
(after stating the facts). The record discloses absolutely no evidence of fraud or overreaching on the part of the defendant. There is, then, but one question remaining for determination.
Can one who is in possession of the entire estate of a decedent settle and compromise a claim against the estate, and is the forbearance to sue said claim a sufficient consideration for the payment of the sum agreed upon in settlement? This question should, we think, be answered in the affirmative. The case of Teed v. Marvin, 41 Mich. 216 (2 N. W. 20), relied upon by the complainant, is clearly distinguishable from the cáse at bar, and the long line of decisions cited by complainant, to the effect that claims against an estate are barred unless presented within the time limited for that purpose, have no application. Here, immediately after Terwilliger’s death, complainant, who is in possession of his entire estate (an estate clearly burdened in her hands with all the just debts of Terwilliger), effects a compromise of defendant’s claim, with the particulars of which she is fully familiar, for the purpose of avoiding the expenses of administration and (possibly) an expensive legal controversy over said claim. There surely is no reason, either in law or equity, which would not uphold and encourage such settlements, in the absence of fraud. The forbearance of defendant to present her claim was an adequate consideration for the payment to her of the money agreed upon. In Van Dyke v. Davis, 2 Mich. 145, this court said:
“It is a principle well established that the compromise and settlement of an asserted claim involved in legal controversy, be it never so doubtful, constitute a sufficient consideration for the settlement, and for any obligations given by one party to the other in consideration of such settlement” — citing Weed v. Terry, 2 Doug. (Mich.) 344 (45 Am. Dec. 257).
See, also, Wehrum v. Kuhn, 61 N. Y. 623; 8 Cyc. p. 505, and cases cited.
*665We are of opinion that complainant was fully advised of her rights in the premises, and that she made a wise adjustment with defendant.
The decree is affirmed, with costs.
Hooker, Moore, McAlvay, and Blair, JJ., concurred.